Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11, 13, 16-18, 21, and 24 were canceled.  
Claims 3, 7-8, 10, 12, 14-15, 19-20, 22-23, and 25-29 were amended. 
Claims 1-10, 12, 14-15, 19-20, 22-23, and 25-29 are pending and under consideration. 

Election/Restrictions
Applicant’s election without traverse of CDR sequence of SEQ ID NO: 25-27 and the full length sequence of SEQ ID NO: 28 in the reply filed on 23 August 2021 is acknowledged. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “selected from one of the following” in line 2 should read “selected from the group consisting of”. “35 or” in line 29 should read “35; and”. See MPEP 2173.05(h) for proper Markush group format. Appropriate correction is required.

Claim(s) 2 is/are objected to because of the following informalities: “36 or 40” in line 3 should read “36 and 40”. See MPEP 2173.05(h) for proper Markush group format. Appropriate correction is required.

Claim(s) 1 is/are objected to because of the following informalities: “SEQ ID NO.X” should read “SEQ ID NO:X”. See MPEP Appendix R 1.821(d). Appropriate correction is required.

Claim(s) 2 is/are objected to because of the following informalities: “SEQ ID NOs 4” should read “SEQ ID NOs:4”. See MPEP Appendix R 1.821(d).  Appropriate correction is required.

Claim(s) 2, 4-10, 12, 14-15, 19-20, 22, 25-26 and 28 is/are objected to because of the following informalities: “A binding molecule according to claim X” should read “The binding molecule according to claim X”. Appropriate correction is required.

Claim(s) 3 is/are objected to because of the following informalities: “a first single human heavy chain variable immunoglobulin (VH) domain antibody capable of binding human PSMA according to claim 1” should read “the single human variable heavy chain domain (VH) antibody capable of binding human PSMA according to claim 1” because claim 1 recites “a single human variable heavy chain domain (VH) antibody”.  Appropriate correction is required.

Claim(s) 7 is/are objected to because of the following informalities: “in which” should read “wherein”.  Appropriate correction is required.

(s) 23 is/are objected to because of the following informalities: “a nucleic acid according to claim 22” should read “the nucleic acid according to claim 22”.  Appropriate correction is required.

Claim(s) 26 is/are objected to because of the following informalities: “a pharmaceutical composition according to claim 14” should read “the pharmaceutical composition according to claim 14”.  Appropriate correction is required.

Claim(s) 27 and 29 is/are objected to because of the following informalities: “a single VH domain antibody according to claim 1” should read “the binding molecule according to claim 1”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
domain VH domain antibody”.
Claim 4 recites the limitation "said first VH domain” and “said second VH domain”. There is insufficient antecedent basis for this limitation in the claim. Claim 4 depends from claim 3. While claim 3 recites “a first single human heavy chain variable immunoglobulin (VH) domain antibody” and “a second single VH domain antibody”, claim 3 does not recite “a first VH domain” and “a second VH domain”.
Claim 6 recites the limitation "said second VH domain antibody” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 6 indirectly depends from claim 3. While claim 3 recites “a second single VH domain antibody” in line 3, claim 3 does not recite “a second VH domain antibody”.
Claim 6 recites reference to Table 2.  MPEP 2173.05(s) states, “claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted)”.
Claim 7 recites the limitation "the first single VH domain antibody”. There is insufficient antecedent basis for this limitation in the claim. Claim 7 depends from claim 
Claim 8 recites the limitation "said first and second VH domain”. There is insufficient antecedent basis for this limitation in the claim. Claim 8 depends from claim 3. While claim 3 recites “a first single human heavy chain variable immunoglobulin (VH) domain antibody” and “a second single VH domain antibody”, claim 3 does not recite “first and second VH domain”.
Claim 9 depends from claim 8 and include claim limitation of claim 8. Therefore claim 9 is also rejected by the same reason as claim 8.
Claim 10 recites “the linker”. There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends from claim 8, and claim 8 does not recite “a linker”. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 2, 12, 14, 15, 19, 22, 26, 27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9, 12-15, 17, 22, 25, 27, and 33-34 of copending Application No. 16/763063 (hereinafter application ‘063; US2020/0362051; PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 1, 2 and 27, application ‘063 claims an isolated binding molecule comprising a) a single variable heavy chain domain antibody that binds to CD137 and b) a moiety that binds to PSMA (claim 1 of application ‘063). Application ‘063 claims the isolated binding molecule comprising a single domain antibody having SEQ ID NO: 822 (claim 12). SEQ ID NO: 822 of application ‘063 is the same amino acid sequence as SEQ ID NO: 28 of instant application which comprises SEQ ID NO: 25, 26, and 27 of instant application (see below; Result 3 of 28.rapbm).

Result 3 of 28.rapbm

    PNG
    media_image1.png
    577
    582
    media_image1.png
    Greyscale


Regarding claim 12 and 29, application ‘063 claims the isolated binding molecule conjugated to toxin, enzyme, or radioisotope (claim 17).
Regarding claim 14, application ‘063 claims a pharmaceutical composition comprising the binding molecule of claim 1 and a pharmaceutical carrier (claim 22).

Regarding claim 19, application ‘063 claims an in vivo or in vitro method for reducing human PSMA activity comprising contacting human PSMA with a binding molecule according to claim 1 (claim 33).
Regarding claim 22, application ‘063 claims a nucleic acid molecule comprising a nucleic acid sequence encoding the binding molecule according to claim 1 (claim 27).
Regarding claim 26, application ‘063 claims a kit comprising a binding molecule according to claim 1 (claim 34).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643     

/Brad Duffy/Primary Examiner, Art Unit 1643